Exhibit 10.1

 

LOGO [g43908g51y02.jpg]

EMPLOYEE NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Grantee:  

 

  Grant Date:  

 

  Total Number of Shares Subject to Option:  

 

  Exercise Price per Share:   $    .       Expiration Date:  

 

 

AWARD OF NONQUALIFIED STOCK OPTION

Geospace Technologies Corporation (the “Company”), pursuant to the Geospace
Technologies Corporation 2014 Long-Term Incentive Plan (the “Plan”), hereby
awards to you, the above-named Grantee, effective as of the Grant Date set forth
above, a nonqualified stock option (the “Option”) to purchase
                shares (the “Shares”) of the Company’s Common Stock, $0.01 par
value per share (the “Common Stock”) for the exercise price set forth above for
each Share subject to the Option, subject to adjustment as provided in the Plan.
The Option is exercisable in installments upon the satisfaction of both (1) the
performance based vesting conditions set forth in the performance based vesting
conditions schedule below (the “Performance Based Vesting Conditions”) and
(2) the service based vesting conditions set forth in the service based vesting
conditions schedule below (the “Service Based Vesting Conditions”) (provided
that you do not incur a Termination of Employment prior to the applicable
anniversary of the Grant Date) with the exercise price payable at the time of
exercise. To the extent not exercised, installments shall be cumulative so that
any portion of the Option that is exercisable shall remain exercisable until the
earlier of the Expiration Date or the close of the period of exercisability upon
your Termination of Employment specified in the attached Terms and Conditions of
Employee Nonqualified Stock Option Award Agreements (the “Terms and
Conditions”).



--------------------------------------------------------------------------------

Performance Based Vesting Conditions

 

Performance Target

 

Percentage of Total Number of Shares Subject to the Option For Which a
Performance Condition Has Been Satisfied (Inclusive of the Percentage of
Total Number of Shares Subject to the Option for Which a Performance
Condition Was Previously Satisfied)

Below Tier I Performance Target       0% Tier I Level Performance Target     33%
Tier II Level Performance Target     67% Tier III Level Performance Target  
100%

For purposes of this Award Agreement:

“Applicable Closing Stock Price” means the average closing price of one share of
Common Stock for any twenty (20) consecutive trading days during the Performance
Period.

“Initial Stock Price” means the average closing price of one share of Common
Stock for the twenty (20) consecutive trading days immediately preceding the
first day of the Performance Period, $            .

“Performance Period” means the five-year period commencing on the Grant Date and
ending on the fifth anniversary of the Grant Date.

“Tier I Performance Target” means the achievement of a TSR of [X]% or more.

“Tier II Performance Target” means the achievement of a TSR of [Y]% or more.

“Tier III Performance Target” means the achievement of a TSR of [Z]% or more.

“Total Shareholder Return” or “TSR” means the total percentage return per share
of Common Stock during the Performance Period based on the Initial Stock Price
and the Applicable Closing Stock Price, and assuming contemporaneous
reinvestment in the Common Stock of all dividends and other distributions at the
closing price of one share of Common Stock on the date such dividend or other
distribution was paid.



--------------------------------------------------------------------------------

Service Based Vesting Conditions

 

Anniversary of Grant Date

 

Percentage of Total Number of Shares Subject to the Option For Which a
Service Condition Has Been Satisfied (Inclusive of the Percentage of Total
Number of Shares for Which a Service Condition Was Previously Satisfied)

Before First Anniversary

      0%

First Anniversary

    33%

Second Anniversary

    67%

Third Anniversary

  100%

Illustrative Examples

If a Tier II Performance Target is achieved before the first anniversary of the
Grant Date then (1) on the first anniversary of the Grant Date (assuming you
have not previously incurred a Termination of Employment) you will be entitled
to exercise the Option with respect to 33% of the shares of Common Stock
originally subject to the Option (as adjusted pursuant to the anti-dilution
provisions of the Plan) and (2) on the second anniversary of the Grant Date
(assuming you have not previously incurred a Termination of Employment) you will
be entitled to exercise the Option with respect to an additional 34% of the
shares of Common Stock originally subject to the Option (as adjusted pursuant to
the anti-dilution provisions of the Plan). Assuming that no further performance
conditions are satisfied during the Performance Period, the remaining shares of
Common Stock subject to the Option would be forfeited.

If a Tier I Performance Target is achieved before the first anniversary of the
Grant Date and a Tier III Performance Target is achieved before the second
anniversary of the Grant Date, then (1) on the first anniversary of the Grant
Date (assuming you have not previously incurred a Termination of Employment) you
will be entitled to exercise the Option with respect to 33% of the shares of
Common Stock originally subject to the Option (as adjusted pursuant to the
anti-dilution provisions of the Plan) and (2) on the second anniversary of the
Grant Date (assuming you have not previously incurred a Termination of
Employment) you will be entitled to exercise the Option with respect to the
remaining 67% of the shares of Common Stock originally subject to the Option (as
adjusted pursuant to the anti-dilution provisions of the Plan). Assuming that no
further performance conditions are satisfied during the Performance Period, the
remaining shares of Common Stock subject to the Option would be forfeited.



--------------------------------------------------------------------------------

If a Tier I Performance Target is not achieved during the five-year Performance
Period, the Option will forfeited and will never be exercisable even if the
service based vesting condition has been satisfied in full.

General

The Option will expire and may not be exercised after the Expiration Date.

If a Change of Control of the Company occurs or you incur a Termination of
Employment, your rights under the Option will be determined as provided in the
Terms and Conditions.

Upon your exercise of the Option the Company shall cause to be issued to you the
Shares for which the Option is exercised, and such Shares shall be transferable
by you (except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
federal or state securities law).

The Shares that may be issued under the Plan are registered with the Securities
and Exchange Commission under a Registration Statement on Form S-8. You may
obtain a copy of the Plan Prospectus by requesting it from the Company.

Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.

In accepting the award of the Option set forth in this Agreement you accept and
agree to be bound by all the terms and conditions of the Plan, this Agreement
and the Terms and Conditions.

 

GEOSPACE TECHNOLOGIES CORPORATION

 

ACCEPTED

 

Employee



--------------------------------------------------------------------------------

GEOSPACE TECHNOLOGIES CORPORATION

TERMS AND CONDITIONS

OF

EMPLOYEE NONQUALIFIED STOCK OPTION AWARD AGREEMENTS

These Terms and Conditions are applicable to an award of a nonqualified stock
option (the “Option”) granted pursuant to the Geospace Technologies Corporation
2014 Long-Term Incentive Plan (the “Plan”) that is not intended to be an
incentive stock option that satisfies the requirements of section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). These Terms and
Conditions are incorporated as part of the Nonqualified Stock Option Award
Agreement setting forth the terms of the Option (the “Agreement”).

 

1. TERMINATION OF EMPLOYMENT. The following provisions will apply in the event
you incur a Termination of Employment before the fifth anniversary of the Grant
Date (the “Fifth Anniversary Date”) specified in the Agreement:

1.1 Termination of Employment Generally. If you incur a Termination of
Employment on or before the Fifth Anniversary Date for any reason other than one
of the reasons described in Sections 1.2 and 1.3 below, then on the date you
incur a Termination of Employment, the Option will be forfeited as to the number
of Shares then subject to the Service Based Vesting Conditions and the
Performance Based Vesting Conditions that have not been satisfied. For the
avoidance of doubt, if you incur a Termination of Employment for any reason, the
Option will not continue to vest after your Termination of Employment. The
Committee shall determine, in its sole discretion, whether you have incurred a
Termination of Employment.

1.2 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you incur a Termination of Employment
due to your Disability before the Fifth Anniversary Date, all remaining Service
Based Vesting Conditions shall immediately be fully satisfied on the date of
your Termination of Employment due to your Disability and the Option will be
fully exercisable only with respect to the number of Shares then subject to the
Option for which the Performance Based Vesting Conditions have been satisfied as
of the date of your Termination of Employment. The Option will be forfeited as
to the number of Shares then subject to the Performance Based Vesting Conditions
that have not been satisfied as of the date of your Termination of Employment
due to your Disability.

1.3 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the Fifth Anniversary Date and
before you otherwise incur a Termination of Employment, all remaining Service
Based Vesting Conditions shall immediately be fully satisfied on the date of
your death and the Option will be fully exercisable only with respect to the
number of Shares then subject to the Option for which the Performance Based
Vesting Conditions have been satisfied as of the date of your death. The Option
will be forfeited as to the number of Shares then subject to the Performance
Based Vesting Conditions that have not been satisfied as of the date of your
death.

 

1



--------------------------------------------------------------------------------

2. PERIOD OF EXERCISABILITY FOLLOWING TERMINATION OF EMPLOYMENT. The Option, to
the extent vested and exercisable, will terminate on the earlier of (1) the
Expiration Date of the Option or (2) one day less than three months after the
date you incur a Termination of Employment for any reason other than your death
or Disability. During this period, you may exercise the Option in respect of the
number of shares that were vested on the date of your Termination of Employment.
If you incur a Termination of Employment due to your death or Disability before
the Expiration Date, the Option will terminate on the earlier of (1) the
Expiration Date of the option or (2) the first anniversary of the date on which
you incur a Termination of Employment. During this period you or your executors,
administrators or any person to whom the Option may be transferred by will or by
the laws of descent and distribution, as the case may be, may exercise the
Option.

3. CHANGE OF CONTROL. Notwithstanding any other provision of the Agreement or
these Terms and Conditions relating to vesting, if a Change of Control occurs
before the the earlier to occur of (1) the Fifth Anniversary Date or (2) your
Termination of Employment prior to the date of a Change of Control, then the
Option will be fully exercisable and shall remain exercisable until the earlier
of the Expiration Date or the close of the period of exercisability upon your
Termination of Employment specified in Section 2 above.

5. EXERCISE. When the Option is exercisable, you may exercise the Option by
delivering this original Agreement and an exercise notice to the Company in a
form acceptable to the Committee that specifies the number of Shares with
respect to which the Option is being exercised and contains such other
representations and agreements as may be required by the Committee. The exercise
notice must be accompanied by cash payment of the exercise price for the
exercised shares or other form of payment in accordance with Section 6 below.
You must also make provision to satisfy applicable tax withholding obligations
(if any).

6. METHOD OF PAYMENT. When you exercise the Option, you may pay the exercise
price by any combination of the following: (a) cash, certified check, bank draft
or postal or express money order, (b) an election to make a cashless exercise
through a registered broker-dealer (if approved in advance by the Committee or
an executive officer of the Company), or (c) any other form of payment
acceptable to the Committee in its sole discretion.

7. TAXES AND TAX WITHHOLDING. You should consult with your tax advisor
concerning the tax consequences of exercising the Option. To the extent that the
receipt of the Option or the Agreement, the vesting of the Option or the
exercise of the Option results in income to you for federal, state or local
income, or other tax purposes with respect to which the Company or an Affiliate
has a withholding obligation, You must deliver to the Company at the time of
such exercise such amount of money as the Company or an Affiliate may require to
meet its obligation under applicable tax laws or regulations, and, if you fail
to do so, the Company is authorized to withhold from the Shares subject to the
Option or from any cash or stock remuneration then or thereafter payable to you
any tax required to be withheld by reason of such taxable income, including
(without limitation) shares subject to the Option sufficient to satisfy the
withholding obligation.

 

2



--------------------------------------------------------------------------------

8. NONTRANSFERABILITY. The Option and the Agreement are not transferable or
assignable by you other than by will or the laws of descent and distribution,
and the Option shall be exercisable during your lifetime only by you.

9. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Option shall
not affect in any way the right or power of the Company or any company the stock
of which is awarded pursuant to the Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

10. NO RIGHTS AS A STOCKHOLDER. You will not have any rights as a stockholder of
the Company with respect to any Shares covered by the Option until the date of
the issuance of the Shares following exercise of the Option pursuant to the
Agreement and the Terms and Conditions and payment for the Shares. No adjustment
shall be made for dividends or other rights for which the record date is prior
to the date such Shares are issued.

11. SECURITIES ACT LEGEND. You consent to the placing on any certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with the Securities Act of 1933 and all applicable
rules thereunder.

12. LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

13. DATA PRIVACY. The Company’s Treasury Department in Houston, Texas (U.S.A.)
administers and maintains the data regarding the Plan, the grantees and the
nonqualified stock options granted for all employees, Employees and directors in
the Company and its Affiliates worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of shares of stock subject to any award (“Personal
Data”). From time to time the Company may transfer certain of your Personal Data
to Affiliates as necessary for the purpose of implementation, administration and
management of your participation in the Plan (the “Purposes”), and the Company
and its Affiliates may each further transfer your Personal Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”). The countries to which
your Personal Data may be transferred may have data protection standards that
are different than those in your home country and that offer a level of data
protection that is less than that in your home country.

In accepting the award of the Option, you hereby expressly acknowledge that you
understand that from time to time the Company and its Affiliates may transfer
your Personal Data to Data Recipients for the Purposes. You further acknowledge
that you

 

3



--------------------------------------------------------------------------------

understand that the countries to which your Personal Data may be transferred may
have data protection standards that are different than those in your home
country and that offer a level of data protection that is less than that in your
home country.

Further, in accepting the award of the Option, you hereby expressly affirm that
you do not object, and you hereby expressly consent, to the transfer of your
Personal Data by the Company and its Affiliates to Data Recipients for the
Purposes from time to time.

14. FORFEITURE AND RECOUPMENT OF PROCEEDS. The provisions of this Section 14 are
intended to protect the Company’s goodwill, which you acknowledge and agree is a
unique and valuable asset of the Company.

14.1. Forfeiture Due to Engagement in Prohibited Activities. Notwithstanding any
other provision of these Terms and Conditions or the Agreement, if you engage in
any of the behavior(s) prohibited in Section 15.1 at any time after the Grant
Date, or any of Section 15.2, Section 15.3 or Section 15.4 during the applicable
time-period(s) specified in those Sections, then, to the extent determined by
the Committee in its sole discretion, all or a portion of your rights under the
Option, still outstanding at that time, shall immediately terminate and become
null and void.

14.2 Forfeiture and Recoupment of Proceeds Due to Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under applicable securities
laws, and you are then a current or former executive officer of the Company you
shall forfeit and must repay to the Company any compensation awarded under this
Agreement to the extent specified in any of the Company’s compensation
recoupment policies established or amended (now or in the future) in compliance
with the rules and standards of the Securities and Exchange Commission Committee
under or in connection with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

 

15. PROHIBITED ACTIVITIES.

15.1 Prohibited Disclosure of Confidential Information. You agree that, in the
discretion of the Committee, the Option may be forfeited in whole or in part if
you make any unauthorized disclosure of any Confidential Information of the
Company or any of its Affiliates, or make any use of such Confidential
Information, except in the carrying out of your responsibilities for the Company
or any of its Affiliates, and such unauthorized disclosure or use of
Confidential Information is materially and demonstrably injurious to the Company
or any of its Affiliates.

For purposes of these Terms and Conditions, “Confidential Information” means and
includes the Company’s or any of its Affiliate’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following: information and strategies discussed in Plan
Meetings, human resources

 

4



--------------------------------------------------------------------------------

information such as salary and budget information, performance ratings and
headcount numbers, information about underperforming districts or contracts, and
cost structures as well as, information regarding customers, employees, vendors,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes; procurement plans and procedures,
and pricing techniques; the names of and other information concerning customers,
investors, and business affiliates (such as contact name, service provided,
pricing for that customer, amount of services used, credit and financial data,
and/or other information relating to the Company’s or any of its Affiliate’s
relationship with that customer); pricing strategies and price curves; plans and
strategies for divestitures, mergers, expansion or acquisitions; budgets;
customer lists; research and development projects and results; financial and
sales data; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; service strategies, prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company or any of its Affiliates; bids or proposals
submitted to any third party; technologies and methods; training methods and
training processes; organizational structure; salaries of personnel; payment
amounts or rates paid to Employees or other service providers; and other such
confidential or proprietary information.

15.2 Prohibition Against Solicitation of Customers. Ancillary to the grant of
the Option, to protect the Company’s goodwill, and in consideration for the
grant of the Option and any transfer of Common Stock pursuant to any exercise of
the Option by you, by accepting the Option you agree that, in the discretion of
the Committee, the Option may be forfeited in whole or in part if within
eighteen (18) months following the date you incur a Termination of Employment
for any reason, you call on, service, solicit, or accept competing business from
customers of the Company or any of its Affiliates with whom you, within the
previous eighteen (18) months, (i) had or made contact, or (ii) had access to
information and files regarding, and such action is materially and demonstrably
injurious to the Company or any of its Affiliates.

15.3 Prohibition Against Solicitation of Employees. Ancillary to the grant of
the Option, to protect the Company’s goodwill, and in consideration for the
grant of the Option and any transfer of Common Stock pursuant to any exercise of
the Option by you, by accepting the Option you agree that, in the discretion of
the Committee, the Option may be forfeited in whole or in part if within
twenty-four (24) months following the date you incur a Termination of Employment
you:

(i) either directly or indirectly, call on, solicit, or induce any other
employee or officer of the Company or any of its Affiliates to terminate his or
her employment with the Company or any of its Affiliates, or

(ii) assist any other person or entity in such a solicitation.

 

5



--------------------------------------------------------------------------------

15.4 Other Prohibited Activities. Ancillary to the grant of the Option, to
protect the Company’s goodwill, and in consideration for the grant of the Option
and any transfer of Common Stock pursuant to any exercise of the Option by you,
by accepting the Option you agree that, in the discretion of the Committee, the
Option may be forfeited in whole or in part if during your affiliation with the
Company you engage in fraud, embezzlement or other felony that is detrimental to
the Company or any of its Affiliates.

15.5 Determinations. All determinations under this Section 15, including whether
you have engaged in any of the activities described in any of Sections 15.1,
15.2, 15.3 or 15.4 shall be made by the Committee in its sole discretion.

16. ACKNOWLEDGMENTS AND AGREEMENTS BY YOU. In accepting the award of the Option
you acknowledge and agree as follows:

(i) you have helped to develop the Company’s goodwill, including the
relationships the Company has developed with its customers and employees and
their identities, and are capable of diverting that goodwill;

(ii) the consideration for the non-solicitation and confidentiality agreements
contained in Sections 15.1 through 15.3, the grant of the Option and the
transfer of shares of Common Stock pursuant to the Option, are reasonably
related to the Company’s interest in protecting its goodwill;

(iii) you have no right to be granted the Option but rather, the grant of the
Option is in the sole discretion of the Committee;

(iv) the Confidential Information constitutes a valuable, special, and unique
asset used by the Company and its divisions in their business to obtain a
competitive advantage over their competitors who do not have access to such
Confidential Information;

(v) protection of the Confidential Information against unauthorized disclosure
and use is of critical importance to the Company and its divisions in
maintaining their competitive position;

(vi) the restrictions of Section 15.2 are limited by geography to the specific
places, addresses, or locations where a customer is present and available for
soliciting or servicing; and

(vii) you shall bear sole responsibility for the amount of any taxes paid by you
with respect to your exercise of the Option, notwithstanding any subsequent
recoupment under Section 14.2 of the proceeds of such Option exercise by the
Company.

17. OTHER AGREEMENTS. Nothing in these Terms and Conditions is intended to
reduce the Company’s protections or your obligations under (1) any other
agreement between you and the Company or any of its Affiliates, (2) the common
law, or (3) any applicable state or federal statute.

 

6



--------------------------------------------------------------------------------

18. GOVERNING LAW AND VENUE. The Plan, these Terms and Conditions and the award
of the stock option set forth in the Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan, these
Terms and Conditions and the award of the Option to the substantive law of
another jurisdiction. In accepting the award of the Option you are deemed to
agree to submit to the exclusive jurisdiction and venue of the federal or state
courts of Harris County, Houston, Texas, to resolve any and all issues that may
arise out of or relate to the Plan, these Terms and Conditions and the award of
the Option.

19. SEVERABILITY AND BLUE PENCILING. If any single Section or clause of these
Terms and Conditions should be found unenforceable, it shall be severed and the
remaining Sections and clauses of these Terms and Conditions shall be enforced
in accordance with the intent of these Terms and Conditions. If any particular
provision of these Terms and Conditions shall be adjudicated to be invalid or
unenforceable, the Company and you specifically authorize the court making such
determination to edit the invalid or unenforceable provision to allow these
Terms and Conditions, and the provisions thereof, to be valid and enforceable to
the fullest extent allowed by law or public policy.

20. MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The terms “you” and “your” refer to the
Participant named in the Agreement. Capitalized terms that are not defined
herein shall have the meanings ascribed to such terms in the Plan or the
Agreement.

 

7